Title: From John Adams to Ward Nicholas Boylston, 4 May 1821
From: Adams, John
To: Boylston, Ward Nicholas



Dear Boylston.
Little Hill May 4th. 1821

Mr Greanleaf and his Colleague in our Quincy Town Meeting thoght fitt to recommend all the Amendments, not as passed, but as the best that could be obtaind. I Said a few Words upon Some of the Articles and referred to my honourable Colleague to explain the reasons more at large.
Peter Boylston Adams my Brother got together two or three Octogenarians half deaf though not half blind like him self, and made a kind of disturbance, talking and laughing So loud, as almost to interrupt the deliberation. “There,” Says Peter Boylston “is our John and Tom Greanleaf, Moses and Aaron, delivering the Law from Mount Sinai. John cant speak very well, So he makes Tom his Spokesman. However, I dont know that we can do any better than vote with them. But I would not take this Method to make a Constitution. Instead of assembling 500 Men I would choose Three or five of the Smartest fellows in the State and I had rather trust them than a thousand.”
So much for my blind and deaf Brother in his 93d Year: but I am not of his Opinion. I may hereafter give you Some Opinions which you Shall keep to yourself and a few discreet friends
John Adams